Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 1 of 11




        EXHIBIT C
       Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 2 of 11




                                                                       March 16, 2020

VIA EMAIL

Hugh Gilmore
Freedom of Information Officer
Centers for Medicare and Medicaid Services
North Building, Room N2-20-06
7500 Security Boulevard
Baltimore, MD 21244
FOIA_Request@cms.hhs.gov

Re: Expedited Freedom of Information Act Request

Dear FOIA Officer:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the
implementing regulations of your agency, American Oversight makes the following
request for records.

The outbreak of the novel coronavirus, SARS-CoV-2, and the disease it causes, COVID-19,
has been declared a public health emergency at both the national and international levels.1
Since late 2019, the virus has spread to dozens of countries, sickened tens of thousands of
people, and resulted in thousands of deaths.2 This is a rapidly evolving situation that is
demanding coordinated attention and action across the federal government. Yet the Trump
administration has so far failed to ensure timely availability of testing kits for healthcare
providers,3 prevented health experts from speaking about the growing crisis,4 and removed




1 Coronavirus Disease 2019 (COVID-19) Situation Summary, CENTERS FOR DISEASE CONTROL
AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
2 Coronavirus Live Updates: W.H.O Says Covid-19 Has Higher Fatality Rate Than the Flu,

N.Y. TIMES, Mar. 4, 2020, https://www.nytimes.com/2020/03/04/world/coronavirus-
news.html?action=click&pgtype=Article&state=default&module=styln-
coronavirus&variant=show&region=TOP_BANNER&context=storyline_menu.
3 Alice Park, Responding to Coronavirus Testing Problems, U.S. Government Expands Number of

Labs That Can Run Tests (Mar. 2, 2020, updated 1:50 PM EST), TIME,
https://time.com/5793605/coronavirus-testing-united-states/.
4 Michael Shear & Maggie Haberman, Pence Will Control All Coronavirus Messaging from Health

Officials, N.Y. TIMES, Feb. 27, 2020,
https://www.nytimes.com/2020/02/27/us/politics/us-coronavirus-pence.html.


         1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
       Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 3 of 11



information on the spread of the virus from public health resources. 5 President Trump has
consistently downplayed the threat of the virus to public health, appearing to express
concern and attention to the matter only with respect to any economic effects.6

American Oversight seeks records with the potential to shed light on how the
administration is handling this public health emergency.

Requested Records

American Oversight seeks expedited review of this request for the reasons identified
below and requests that your agency produce the following records as soon as practicable,
and at least within twenty business days:

       All email communications (including email messages, complete email chains,
       email attachments, calendar invitations) sent by the government officials specified
       below containing any of the following key terms:

       1.    Coronavirus
       2.    Corona
       3.    Virus
       4.    Disease
       5.    Pandemic
       6.    Epidemic
       7.    Outbreak
       8.    containment
       9.    “public health emergency”
       10.   “COVID-19”
       11.   “COVID 19”
       12.   COVID19
       13.   SARS
       14.   “2019-nCOV”
       15.   POTUS
       16.   Test
       17.   Tests
       18.   Testing
       19.   EUA
       20.   Emergency

5 Brianna Ehley, Trump’s Team Shifts Tone from Preventing Coronavirus to Containing It,
POLITICO (Mar. 2, 2020, 7:52 PM), https://www.politico.com/news/2020/03/02/trump-
coronavirus-pence-119051.
6 Alan Rappeport & Jim Tankersley, As Stock Markets Plunge, Trump Calls for Economic

Response to Coronavirus, N.Y. TIMES, Mar. 9, 2020,
 https://www.nytimes.com/2020/03/09/business/economy/trump-coronavirus-economic-
fallout.html.


                                           -2-                              HHS-CMS-20-0566
       Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 4 of 11



       21.   Wuhan
       22.   Hoax
       23.   Hubei
       24.   Princess
       25.   Cruise
       26.   Kirkland
       27.   Seattle
       28.   “New Rochelle”
       29.   “BioGen Conference”
       30.   CPAC
       31.   AIPAC
       32.   RNA
       33.   “Extraction kits”
       34.   Roche
       35.   Vaccine
       36.   Antiviral
       37.   Antiretroviral
       38.   Quarantine
       39.   Distancing
       40.   Isolation
       41.   N95
       42.   Mask
       43.   Respirator

       Government Officials
       1. Seema Verma, Administrator
       2. Deputy Administrator (and Deputy Chief of Staff), Brady Brookes
       3. Demetrios Kouzoukas, Principal Deputy Administrator
       4. Kimberly Brandt, Principal Deputy Administrator

       Please provide all responsive records from January 15, 2020, through the date of
       the search.

       American Oversight has limited its request to sent messages to reduce the volume
       of potentially responsive records. American Oversight still requests complete email
       chains. So, for example, if a government official sent a response to an incoming
       message containing one of the key terms above, the email chain containing the
       initially received message and the response is responsive to this request.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and your agency’s regulations, American
Oversight requests a waiver of fees associated with processing this request for records.
The subject of this request concerns the operations of the federal government, and the
disclosures will likely contribute to a better understanding of relevant government



                                          -3-                               HHS-CMS-20-0566
       Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 5 of 11



procedures by the general public in a significant way. Moreover, the request is primarily
and fundamentally for non-commercial purposes.

American Oversight requests a waiver of fees because disclosure of the requested
information is “in the public interest because it is likely to contribute significantly to
public understanding of operations or activities of the government.”7 The public has a
significant interest in the federal government’s response to the coronavirus. Records with
the potential to shed light on this matter would contribute significantly to public
understanding of operations of the federal government, including the role of top officials
in implementing policies to mitigate the spread of the disease. American Oversight is
committed to transparency and makes the responses agencies provide to FOIA requests
publicly available, and the public’s understanding of the government’s activities would be
enhanced through American Oversight’s analysis and publication of these records.

This request is primarily and fundamentally for non-commercial purposes.8 As a 501(c)(3)
nonprofit, American Oversight does not have a commercial purpose and the release of the
information requested is not in American Oversight’s financial interest. American
Oversight’s mission is to promote transparency in government, to educate the public
about government activities, and to ensure the accountability of government officials.
American Oversight uses the information gathered, and its analysis of it, to educate the
public through reports, press releases, or other media. American Oversight also makes
materials it gathers available on its public website and promotes their availability on social
media platforms, such as Facebook and Twitter.9

American Oversight has also demonstrated its commitment to the public disclosure of
documents and creation of editorial content through numerous substantive analyses
posted to its website.10 Examples reflecting this commitment to the public disclosure of
documents and the creation of editorial content include the posting of records related to
an ethics waiver received by a senior Department of Justice attorney and an analysis of
what those records demonstrated regarding the Department’s process for issuing such
waivers;11 posting records received as part of American Oversight’s “Audit the Wall”

7 5 U.S.C. § 552(a)(4)(A)(iii).
8 See 5 U.S.C. § 552(a)(4)(A)(iii).
9 American Oversight currently has approximately 15,500 page likes on Facebook and

102,400 followers on Twitter. American Oversight, FACEBOOK,
https://www.facebook.com/weareoversight/ (last visited Mar. 12, 2020); American
Oversight (@weareoversight), TWITTER, https://twitter.com/weareoversight (last visited
Mar. 12, 2020).
10 News, AMERICAN OVERSIGHT, https://www.americanoversight.org/blog.

11 DOJ Records Relating to Solicitor General Noel Francisco’s Recusal, AMERICAN OVERSIGHT,

https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance; Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-
learned-from-the-doj-documents.


                                            -4-                                HHS-CMS-20-0566
       Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 6 of 11



project to gather and analyze information related to the administration’s proposed
construction of a barrier along the U.S.-Mexico border, and analyses of what those records
reveal;12 posting records regarding potential self-dealing at the Department of Housing &
Urban Development and related analysis;13 posting records and analysis relating to the
federal government’s efforts to sell nuclear technology to Saudi Arabia;14 posting records
and analysis regarding the Department of Justice’s decision in response to demands from
Congress to direct a U.S. Attorney to undertake a wide-ranging review and make
recommendations regarding criminal investigations relating to the President’s political
opponents and allegations of misconduct by the Department of Justice itself and the
Federal Bureau of Investigation.15

Accordingly, American Oversight qualifies for a fee waiver.

Application for Expedited Processing

Pursuant to 5 U.S.C. § 552(a)(6)(E)(1), American Oversight requests that your agency
expedite the processing of this request.

I certify to be true and correct to the best of my knowledge and belief that the information
requested is urgently needed in order to inform the public concerning actual or alleged
government activity, and American Oversight is primarily engaged in disseminating the
information it received from public records requests to the public.

Recent reporting demonstrates that there is clearly an urgent need to inform the public
regarding the matters that are the subject of American Oversight’s FOIA request. First,
American Oversight has requested records with the potential to shed light on the steps the
administration has undertaken to manage a public health emergency at both national and
international levels. Because the virus has spread rapidly and has already killed at least 31
people in the United States,16 there is plainly an urgent need to inform the public about
the actions that the government has taken to mitigate the spread and treat the ongoing

12 See generally Audit the Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/investigation/audit-the-wall; see, e.g., Border Wall
Investigation Report: No Plans, No Funding, No Timeline, No Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/border-wall-investigation-report-no-plans-no-
funding-no-timeline-no-wall.
13 Documents Reveal Ben Carson Jr.’s Attempts to Use His Influence at HUD to Help His Business,

AMERICAN OVERSIGHT, https://www.americanoversight.org/documents-reveal-ben-carson-
jr-s-attempts-to-use-his-influence-at-hud-to-help-his-business.
14 Investigating the Trump Administration’s Efforts to Sell Nuclear Technology to Saudi Arabia,

AMERICAN OVERSIGHT, https://www.americanoversight.org/investigating-the-trump-
administrations-efforts-to-sell-nuclear-technology-to-saudi-arabia.
15 Sessions’ Letter Shows DOJ Acted On Trump’s Authoritarian Demand to Investigate Clinton,

AMERICAN OVERSIGHT, https://www.americanoversight.org/sessions-letter.
16 Coronavirus Live Updates, supra note 1.




                                             -5-                                HHS-CMS-20-0566
       Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 7 of 11



cases. The exceptionally widespread news reporting on this virus demonstrates that the
public urgently needs information concerning the subject matter of this request.17 Second,
factual developments in the last few weeks have demonstrated a series of government
failures to appropriately handle testing decisions, including failures in the rollout of
coronavirus tests and overly restrictive testing protocols,18 as well as an effort by
government officials to minimize press coverage and reduce public information19 about the
testing of coronavirus cases. There is also widespread public concern that public health
officials are being prevented from speaking about the coronavirus more broadly20—
information that is critical for educating the public on steps to contain the future spread of
the virus and mitigate the outbreaks that have already occurred.

Moreover, I certify to be true and correct to the best of my knowledge and belief that there
is an urgent need to inform the public about testing for coronavirus. American Oversight’s
request seeks information that can shed light on the role that top government officials
have played in the crisis – including the extent to which they were informed about risks
and involved in implementing policies designed to mitigate those risks. The public
urgently needs the information to understand the extent of the growing health crisis and
make decisions that promote public health and mitigate the spread of the disease.

I further certify that American Oversight is primarily engaged in disseminating
information to the public. American Oversight’s mission is to promote transparency in
government, to educate the public about government activities, and to ensure the
accountability of government officials. Similar to other organizations that have been found
to satisfy the criteria necessary to qualify for expedition,21 American Oversight “‘gathers
information of potential interest to a segment of the public, uses its editorial skills to turn
the raw material into a distinct work, and distributes that work to an audience.’”22
American Oversight uses the information gathered, and its analysis of it, to educate the
public through reports, press releases, and other media. American Oversight also makes
materials it gathers available on its public website and promotes their availability on social
media platforms, such as Facebook and Twitter.23 As discussed previously, American

17 Id.; Adam Taylor et al., Live Updates: Italy to Close Schools as Coronavirus Death Toll Passes
100, L.A. County Declares Health Emergency as Cases Mount, WASH. POST (Mar 4., 2020, 2:38
PM EST), https://www.washingtonpost.com/world/2020/03/04/coronavirus-live-
updates/; Holly Yan & Kristina Sgueglia, New York Now Has 6 Coronavirus Cases and City
Officials Are Scrambling to Find Who Else Might Have It, CNN HEALTH (Mar. 4, 2020 12:06 PM
EST), https://www.cnn.com/2020/03/04/health/new-york-coronavirus-cases/index.html.
18 Park, supra note 3.

19 Ehley, supra note 5.

20 Shear & Haberman, supra note 4.

21 See ACLU v. U.S. Dep’t of Justice, 321 F. Supp. 2d 24, 30–31 (D.D.C. 2004); EPIC v. Dep’t of

Defense, 241 F. Supp. 2d 5, 15 (D.D.C. 2003).
22 ACLU, 321 F. Supp. 2d at 29 n.5 (quoting EPIC, 241 F. Supp. 2d at 11).

23 American Oversight currently has approximately 15,500 page likes on Facebook and

102,400 followers on Twitter. American Oversight, FACEBOOK,


                                              -6-                                 HHS-CMS-20-0566
        Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 8 of 11



Oversight has demonstrated its commitment to the public disclosure of documents and
creation of editorial content. 24

Accordingly, American Oversight’s request satisfies the criteria for expedition.

Guidance Regarding the Search & Processing of Requested Records

In connection with its request for records, American Oversight provides the following
guidance regarding the scope of the records sought and the search and processing of
records:

    §   Please search all locations and systems likely to have responsive records, regardless
        of format, medium, or physical characteristics. For instance, if the request seeks
        “communications,” please search all locations likely to contain communications,
        including relevant hard-copy files, correspondence files, appropriate locations on
        hard drives and shared drives, emails, text messages or other direct messaging
        systems (such as iMessage, WhatsApp, Signal, or Twitter direct
        messages),voicemail messages, instant messaging systems such as Lync or ICQ,
        and shared messages systems such as Slack.

    §   In conducting your search, please understand the terms “record,” “document,” and
        “information” in their broadest sense, to include any written, typed, recorded,
        graphic, printed, or audio material of any kind. We seek records of any kind,


https://www.facebook.com/weareoversight/ (last visited Mar. 12, 2020); American
Oversight (@weareoversight), TWITTER, https://twitter.com/weareoversight (last visited
Mar. 12, 2020).
24 See generally News, AMERICAN OVERSIGHT, https://www.americanoversight.org/blog; see,

e.g., DOJ Civil Division Response Noel Francisco Compliance, AMERICAN OVERSIGHT,
https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance; Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-
learned-from-the-doj-documents; Audit the Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/investigation/audit-the-wall; Border Wall Investigation
Report: No Plans, No Funding, No Timeline, No Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/border-wall-investigation-report-no-plans-no-
funding-no-timeline-no-wall; Documents Reveal Ben Carson Jr.’s Attempts to Use His Influence at
HUD to Help His Business, AMERICAN OVERSIGHT,
https://www.americanoversight.org/documents-reveal-ben-carson-jr-s-attempts-to-use-
his-influence-at-hud-to-help-his-business; Investigating the Trump Administration’s Efforts to
Sell Nuclear Technology to Saudi Arabia, AMERICAN OVERSIGHT,
https://www.americanoversight.org/investigating-the-trump-administrations-efforts-to-
sell-nuclear-technology-to-saudi-arabia; Sessions’ Letter Shows DOJ Acted On Trump’s
Authoritarian Demand to Investigate Clinton, AMERICAN OVERSIGHT,
https://www.americanoversight.org/sessions-letter.


                                             -7-                                 HHS-CMS-20-0566
         Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 9 of 11



         including electronic records, audiotapes, videotapes, and photographs, as well as
         letters, emails, facsimiles, telephone messages, voice mail messages and
         transcripts, notes, or minutes of any meetings, telephone conversations or
         discussions.

     §   Our request for records includes any attachments to those records or other
         materials enclosed with those records when they were previously transmitted. To
         the extent that an email is responsive to our request, our request includes all prior
         messages sent or received in that email chain, as well as any attachments to the
         email.

     §   Please search all relevant records or systems containing records regarding agency
         business. Do not exclude records regarding agency business contained in files,
         email accounts, or devices in the personal custody of your officials, such as
         personal email accounts or text messages. Records of official business conducted
         using unofficial systems or stored outside of official files are subject to the Federal
         Records Act and FOIA.25 It is not adequate to rely on policies and procedures that
         require officials to move such information to official systems within a certain
         period of time; American Oversight has a right to records contained in those files
         even if material has not yet been moved to official systems or if officials have, by
         intent or through negligence, failed to meet their obligations.26

     §   Please use all tools available to your agency to conduct a complete and efficient
         search for potentially responsive records. Agencies are subject to government-wide
         requirements to manage agency information electronically,27 and many agencies
         have adopted the National Archives and Records Administration (NARA)
         Capstone program, or similar policies. These systems provide options for searching
         emails and other electronic records in a manner that is reasonably likely to be
         more complete than just searching individual custodian files. For example, a
         custodian may have deleted a responsive email from his or her email program, but
         your agency’s archiving tools may capture that email under Capstone. At the same
         time, custodian searches are still necessary; agencies may not have direct access to




25 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C.
Cir. 2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).
26 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8

(D.D.C. Dec. 12, 2016).
27 Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423

(Nov. 28, 2011), https://obamawhitehouse.archives.gov/the-press-
office/2011/11/28/presidential-memorandum-managing-government-records; Office of
Mgmt. & Budget, Exec. Office of the President, Memorandum for the Heads of Executive
Departments & Independent Agencies, “Managing Government Records Directive,”
M-12-18 (Aug. 24, 2012), https://www.archives.gov/files/records-mgmt/m-12-18.pdf.


                                              -8-                                 HHS-CMS-20-0566
       Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 10 of 11



       files stored in .PST files, outside of network drives, in paper format, or in personal
       email accounts.

   §   In the event some portions of the requested records are properly exempt from
       disclosure, please disclose any reasonably segregable non-exempt portions of the
       requested records. If a request is denied in whole, please state specifically why it is
       not reasonable to segregate portions of the record for release.

   §   Please take appropriate steps to ensure that records responsive to this request are
       not deleted by the agency before the completion of processing for this request. If
       records potentially responsive to this request are likely to be located on systems
       where they are subject to potential deletion, including on a scheduled basis, please
       take steps to prevent that deletion, including, as appropriate, by instituting a
       litigation hold on those records.

Conclusion

If you have any questions regarding how to construe this request for records or believe
that further discussions regarding search and processing would facilitate a more efficient
production of records of interest to American Oversight, please do not hesitate to contact
American Oversight to discuss this request. American Oversight welcomes an opportunity
to discuss its request with you before you undertake your search or incur search or
duplication costs. By working together at the outset, American Oversight and your agency
can decrease the likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in an electronic format by email.
Alternatively, please provide responsive material in native format or in PDF format on a
USB drive. Please send any responsive material being sent by mail to American Oversight,
1030 15th Street NW, Suite B255, Washington, DC 20005. If it will accelerate release of
responsive records to American Oversight, please also provide responsive material on a
rolling basis.

We share a common mission to promote transparency in government. American Oversight
looks forward to working with your agency on this request. If you do not understand any
part of this request, please contact Christine Monahan at foia@americanoversight.org or
202.869.5244. Also, if American Oversight’s request for expedition is not granted or its




                                            -9-                                HHS-CMS-20-0566
      Case 1:20-cv-01169 Document 1-3 Filed 05/05/20 Page 11 of 11



request for a fee waiver is not granted in full, please contact us immediately upon making
such a determination.

                                              Sincerely,




                                              Austin R. Evers
                                              Executive Director
                                              American Oversight




                                          - 10 -                             HHS-CMS-20-0566
